Becker v. State






COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS

)
IN THE MATTER OF:                                       )                       No. 08-04-00304-CV
)
R.D., A JUVENILE.                                            )                              Appeal from
)
)         65th District Court
)
)   of El Paso County, Texas
)
)         (TC# 03,00178)

MEMORANDUM OPINION

            Pending before the Court is R.D.’s motion dismiss the appeal filed pursuant to Tex.R.App.P.
42.1(a)(1)(providing that appeal may be dismissed on the motion of appellant).  The motion asserts
that R.D. no longer wishes to prosecute the appeal.  We grant the motion to dismiss the appeal. 
Because Appellant is indigent, we make no order regarding costs.

January 13, 2005                                                         
                                                                                    ANN CRAWFORD McCLURE, Justice

Before Panel No. 2
Barajas, C.J., McClure, and Chew, JJ.